UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-2394 WHX CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 13-3768097 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1133 Westchester Avenue, Suite N222 White Plains, New York (Address of principal executive offices) (Zip Code) 914-461-1300 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer o Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes xNo ¨ The number of shares of Common Stock issued and outstanding as of August 10, 2010 was 12,178,565 1 Part I. Item 1: Financial Statements WHX CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months ended June 30, Six Months ended June 30, (in thousands except per share) Net sales $ Cost of goods sold Gross profit Selling, general and administrative expenses Pension expense Asset impairment charges Restructuring charges Other operating expenses (income) ) 78 ) 74 Income (loss) from continuing operations ) Other: Interest expense Realized and unrealized loss (gain) on derivatives 86 ) ) Other expense (income) 41 ) Income (loss) from continuing operations before tax ) ) Tax provision Income (loss) from continuing operations, net of tax ) ) Discontinued Operations: Loss from discontinued operations, net of tax ) Gain on disposal of assets, net of tax - - Net loss from discontinued operations ) Net income (loss) $ $ ) $ $ ) Basic and diluted per share of common stock Income (loss) from continuing operations, net of tax $ $ ) $ $ ) Discontinued operations, net of tax ) Net income (loss) $ $ ) $ $ ) Weighted average number of common shares outstanding SEE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 2 WHX CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, (Dollars and shares in thousands) ASSETS Current Assets: Cash and cash equivalents $ $ Trade and other receivables - net of allowance for doubtful accounts of $2,783 and $2,806, respectively Inventories Deferred income taxes Other current assets Current assets of discontinued operations Total current assets Property, plant and equipment at cost, less accumulated depreciation and amortization Goodwill Other intangibles, net Other non-current assets Non-current assets of discontinued operations - $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Trade payables $ $ Accrued liabilities Accrued environmental liability Accrued interest - related party Short-term debt Current portion of long-term debt-related party - Current portion of long-term debt Deferred income taxes Current portion of pension liability Current liabilities of discontinued operations Total current liabilities Long-term debt Long-term debt - related party Long-term interest accrual - related party - Accrued pension liability Other employee benefit liabilities Deferred income taxes Other liabilities Commitments and Contingencies Stockholders' Deficit: Preferred stock- $.01 par value; authorized 5,000 shares; issued and outstanding -0- shares - - Common stock -$.01 par value; authorized 180,000 shares; issued and outstanding 12,179 shares Accumulated other comprehensive loss ) ) Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) $ $ SEE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 3 WHX CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, (in thousands) Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Non-cash stock based compensation 47 Amortization of debt related costs Long-term interest on related party debt Deferred income taxes ) ) (Gain) loss on asset dispositions ) 74 Asset impairment charges Unrealized (gain) loss on derivatives ) Reclassification of net cash settlements on derivative instruments ) Net cash provided by operating activities of discontinued operations Decrease (increase) in operating assets and liabilities: Trade and other receivables ) ) Inventories ) Other current assets Accrued interest expense-related party Other current liabilities ) Other items-net ) Net cash provided by operating activities Cash flows from investing activities: Plant additions and improvements ) ) Net cash settlements on derivative instruments ) Proceeds from sales of assets 57 Net cash provided by investing activities of discontinued operations - Net cash used in investing activities ) ) Cash flows from financing activities: Net revolver borrowings Proceeds from term loans - domestic - Net (repayments) proceeds of loans - foreign ) Repayments of term loans ) ) Deferred finance charges ) ) Net change in overdrafts ) Net cash used to repay debt of discontinued operations - ) Other ) ) Net cash used in financing activities ) ) Net change for the period ) Effect of exchange rate changes on net cash ) 93 Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Non-cash investing activities: Sale of property for mortgage note receivable $ $ - SEE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 4 WHX CORPORATION CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIT (Unaudited) (Dollars and shares in thousands) Common Stock Accumulated Other Comprehensive Accumulated Capital in Excess of Total Stockholders' Shares Amount Loss Deficit Par Value Deficit Balance, December 31, 2009 $ $ ) $ ) $ $ ) Foreign currency translation adjustment - - ) - - ) Net income - Total comprehensive income Amortization of stock options - 10 10 Balance, June 30, 2010 $ $ ) $ ) $ $ ) SEE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 5 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1 - The Company and Nature of Operations WHX Corporation (“WHX”), the parent company, manages a group of businesses on a decentralized basis.WHX owns Handy & Harman (“H&H”), a diversified holding company whose strategic business units encompass three reportable segments: Precious Metal, Tubing, and Engineered Materials.WHX also owns Bairnco Corporation (“Bairnco”), another diversified holding company that manages business units in three reportable segments: Arlon Electronic Materials, Arlon Coated Materials, and Kasco Replacement Products and Services.See Note 16 “Reportable Segments” for a description of the business and products of each of the Company’s segments.The business units of H&H and Bairnco principally operate in North America.WHX, together with all of its subsidiaries, are referred to herein as the “Company.” Note 2 – Liquidity and Management’s Plans The Company is negotiating the refinancing of H&H’s debt, which the Company expects to complete prior to the maturity date of June 30, 2011.The Company’s operating performance has improved as compared to the same six month period last year.As of June 30, 2010, H&H’s availability under its credit facilities was $46.1 million, and Bairnco’s availability under its U.S. credit facilities was $11.4 million. The Company generated $9.9 million of positive cash flow from operating activities for the six months ended June 30, 2010.The Company’s net sales and profitability for the first half of 2010 improved substantially as compared to the same period of 2009.Income from continuing operations, net of tax, for the first six months of 2010 was $4.4 million, and improved by $17.5 million, as compared to a net loss from continuing operations of $13.1 million in 2009.The improvement was primarily the result of $61.6 million, or 23.3% higher sales, as compared to the same six month period of 2009. The Company’s outstanding debt as of June 30, 2010 is $4.3 million lower than December 31, 2009, and $32.0 million lower than June 30, 2009, although more of its debt has been classified as a current liability as of June 30, 2010 due to the maturity date.Specifically, because the maturity date of H&H’s Loan and Security Agreement with Wachovia Bank, National Association (“Wachovia”), as agent (the “Wachovia Facilities”) and its Loan and Security Agreement with Steel Partners II Liquidating Series Trust (Series E), (the “SP II Series E Trust”), as successor-in-interest to Steel Partners II, L.P. (“SP II”) (the “Term B Loan”) is June 30, 2011, an aggregate amount of $84.3 million of such debt, and $17.7 million of related accrued interest, have been included in current liabilities as of June 30, 2010.As of December 31, 2009, such debt and related accrued interest had been classified as long-term liabilities since the maturity date exceeded twelve months from the balance sheet date. For the full year 2009, the Company generated $39.5 million of positive cash flow from operating activities, even though the world-wide economic recession had adversely impacted net sales and profitability, driving sales down by over 21% during 2009 as compared to 2008 and causing most of the Company’s reportable segments to experience declines in operating income for 2009 compared to 2008.Significant cost containment actions were initiated across all of the business segments and the corporate headquarters, and the Company engaged in various restructuring activities.The Company believes that the 2009 restructuring activities have contributed to its enhanced performance during the first six months of 2010.The Company expects to continue its initiatives to improve operating efficiencies, working capital management and capital allocation. On March 7, 2005, WHX had filed a voluntary petition to reorganize under Chapter 11 of the Bankruptcy Code.WHX continued to operate its business and own and manage its assets as a debtor in possession until it emerged from protection under Chapter 11 of the Bankruptcy Code on July 29, 2005. WHX Corporation, the parent company WHX, the parent company’s, sources of cash flow consist of its cash on-hand, distributions from its principal subsidiaries, H&H and Bairnco, and other discrete transactions.H&H’s credit facilities effectively do not permit it to transfer any cash or other assets to WHX with the exception of an unsecured loan for required payments to the WHX Pension Plan.H&H’s credit facilities are collateralized by a first priority lien on substantially all of the assets of H&H and its subsidiaries.Similarly, Bairnco’s credit facilities and term loan do not permit it to make any distribution, pay any dividend or transfer any cash or other assets to WHX other than common stock of Bairnco and up to $0.6 million annually for services performed by WHX on behalf of Bairnco, under certain circumstances.Bairnco’s credit facilities are collateralized by a first priority lien on all of the assets of Bairnco and of its U.S. subsidiaries. 6 WHX’s ongoing operating cash flow requirements consist of funding the minimum requirements of the WHX Pension Plan and paying WHX’s administrative costs.The significant decline of stock prices starting in 2008 across a cross-section of financial markets contributed to an unfunded pension liability of the WHX Pension Plan which totaled $101.1 million as of December 31, 2009. The Company expects to have required minimum contributions for 2010 and 2011 of $9.6 million and $12.6 million, respectively, $3.4 million of which was paid in the first six months of 2010.Such required future contributions are determined based upon assumptions regarding such matters as discount rates on future obligations, assumed rates of return on plan assets and legislative changes.Actual future pension costs and required funding obligations will be affected by changes in the factors and assumptions described in the previous sentence, as well as other changes such as a plan termination. As of June 30, 2010, WHX and its subsidiaries that are not restricted by loan agreements or otherwise from transferring funds to WHX had cash of approximately $4.1 million and current liabilities of approximately $11.6 million. Such current liabilities include $10.6 million of estimated required contributions due over the next twelve months to the WHX Pension Plan, which WHX is permitted to borrow from H&H pursuant to H&H’s credit agreements. Management expects that WHX will be able to fund its operations in the ordinary course of business over at least the next twelve months. Handy & Harman and Bairnco Widely-documented commercial credit market disruptions have resulted in a tightening of credit markets worldwide.Liquidity in the global credit market has been severely contracted by these market disruptions, making it costly and more difficult to obtain new lines of credit or to refinance existing debt, when debt financing is available at all.The effects of these disruptions are widespread and difficult to quantify, and it is impossible to predict when the global credit market will materially improve or when the credit contraction will significantly ease. While the Company expects that it will be able to complete a refinancing of H&H’s senior credit facilities that mature in June 2011 and Bairnco’s senior credit facilities that mature in July 2012, there can be no assurance that such financing will be available or available on terms acceptable to the Company. The ability of both H&H and Bairnco to draw on their respective revolving lines of credit is limited by their respective borrowing base of accounts receivable and inventory.There can be no assurances that H&H and Bairnco will continue to have access to all or any of their lines of credit if their respective operating and financial performance does not satisfy the relevant borrowing base criteria and financial covenants set forth in the applicable financing agreements.If either H&H or Bairnco do not meet certain of their respective financial covenants or satisfy the relevant borrowing base criteria, and if they are unable to secure necessary waivers or other amendments from the respective lenders on terms acceptable to management, their ability to access available lines of credit could be limited, their debt obligations could be accelerated by their respective lenders, and their liquidity could be adversely affected. Management is utilizing the following strategies to enhance liquidity: (1) continuing to implement improvements throughout all of the Company’s operations to increase operating efficiencies, (2) supporting profitable sales growth both internally and potentially through acquisitions, (3) evaluating strategic alternatives with respect to all lines of business and/or assets and (4) seeking financing alternatives that may lower its cost of capital and/or enhance current cash flow.The Company also plans to continue, as appropriate, cost containment measures that it implemented during 2009. Management believes that the Company has the ability to meet its capital requirements on a continuing basis for at least the next twelve months. However, this ability is dependent, in part, on the Company’s continuing ability to meet its business plans, and after June 30, 2011, upon its ability to refinance H&H’s debt. The Company continues to examine all of its options and strategies, including acquisitions, divestitures, and other corporate transactions, to reduce debt and increase cash flow and stockholder value. If the Company’s planned cash flow projections are not met, management could consider the additional reduction of certain discretionary expenses and sale of certain assets. There can be no assurance that the funds available from operations and under the Company’s credit facilities will be sufficient to fund its debt service costs, working capital demands, pension plan contributions, and environmental remediation costs.The Company’s inability to generate sufficient cash flows from its operations or through financing could impair its liquidity, and would likely have a material adverse effect on its businesses, financial condition and results of operations, and could raise substantial doubt that the Company will be able to continue to operate. 7 Note 3 - Basis of Presentation The condensed consolidated balance sheet as of December 31, 2009, which has been derived from audited financial statements, and the unaudited condensed consolidated financial statements included herein have been prepared by the Company in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted in accordance with those rules and regulations, although the Company believes that the disclosures made are adequate to make the information not misleading.This quarterly report on Form 10-Q should be read in conjunction with the Company's audited consolidated financial statements contained in Form 10-K for the year ended December 31, 2009.Certain amounts for the prior year have been reclassified to conform to the current year presentation.In particular, the assets, liabilities and losses of discontinued operations (see Note 5) have been reclassified into separate lines on the financial statements to segregate them from continuing operations. In the opinion of management, the interim financial statements reflect all normal and recurring adjustments necessary to present fairly the consolidated financial position and the results of operations and changes in cash flows for the interim periods.The preparation of financial statements in conformity with generally accepted accounting principles (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.The results of operations for the six months ended June 30, 2010 are not necessarily indicative of the operating results for the full year. Note 4 – Recently Issued Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (“FASB”) issued new disclosure requirements related to Fair Value Measurements and Disclosures—Accounting Standards Codification (“ASC”) 820-10, in order to provide a greater level of disaggregated information and more robust disclosures about valuation techniques and inputs to fair value measurements, as well as additional information about transfers between levels and activity during the reporting period. It also includes conforming amendments to the guidance on employers’ disclosures about postretirement benefit plan assets (ASC 715-20), so as to refer to ASC 820-10 to determine the appropriate classes to present fair value disclosures about such plan assets.Most of the new disclosures and clarifications of existing disclosures are effective for the Company’s interim and annual reporting periods of 2010, and the Company adopted them in the first quarter of 2010. Because the new requirements affect disclosures but do not change the accounting for any assets or liabilities, their adoption did not have an effect on the Company’s consolidated financial position and results of operations. Note 5 – Discontinued Operations Indiana Tube Denmark In 2008, the Company decided to exit the welded specialty tubing market in Europe and close H&H’s Indiana Tube Denmark subsidiary (“ITD”), sell its assets, pay off its debt, and repatriate the remaining cash. The decision to exit this market was made after evaluating economic conditions and ITD’s capabilities, served markets, and competitors.ITD had been part of the Company’s Tubing segment.During 2009, ITD ceased operations and sold or disposed of its inventory and most of its equipment.A gain on the sale of equipment of $1.7 million was recognized.ITD’s principal remaining asset is the ITD facility, which has been offered for sale. The facility is included in Other non-curent assets on the consolidated balance sheet as of June 30, 2010.ITD repaid all of its $4.6 million of long-term debt during 2009. Sumco, Inc. The Company also evaluated its Sumco subsidiary in light of ongoing operating losses and future prospects.Sumco provided electroplating services primarily to the automotive market, and relied on the automotive market for over 90% of its sales.Sumco had been part of the Precious Metal segment.The Company decided to exit this business. On December 31, 2009, Sumco entered into a two-year lease of its manufacturing facility in Indianapolis, Indiana.As part of the lease, Sumco granted the tenant an option to purchase its manufacturing facility under certain circumstances.In addition, Sumco sold various machinery, equipment, and inventory to the tenant and licensed the “Sumco” name to the tenant during the lease term. 8 The following assets and liabilities of the discontinued operations, ITD and Sumco, have been segregated in the accompanying consolidated balance sheets as of June 30, 2010 and December 31, 2009. (in thousands) June 30, 2010 December 31, 2009 Current Assets: Trade and other accounts receivable $
